Citation Nr: 1447467	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-05 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to an effective date earlier than April 3, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to March 1970.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).
 
The Virtual VA paperless claims processing system contains a January 2014 informal hearing presentation submitted by the Veteran's representative.  The remaining documents in Virtual VA and Veterans Benefit Management System (VBMS) electronic claims processing systems are either irrelevant to the claim on appeal or duplicative of the evidence already contained in the paper file.  


FINDINGS OF FACT

1.  In a December 1978 decision, the RO denied service connection for an emotional disorder.  The Veteran was notified of the determination and of his appellate rights, but he did not submit a notice of disagreement or new and material evidence within one year of the notice.  

2.  The liberalizing provisions of to the diagnostic code for PTSD were issued on April 11, 1980.  

3.  The Veteran did not submit a formal or informal claim for service connection for PTSD or any other psychiatric disorder between December 5, 1978 and April 3, 2007.

4.  A claim for service connection for PTSD was received on April 3, 2007.

5.  Affording the benefit of the doubt in favor of the Veteran, eligibility for service connection for PTSD existed continuously from April 11, 1980, (the date of the effective date of the regulatory amendment adding the diagnostic code for PTSD), to April 3, 2007.


CONCLUSIONS OF LAW

1.  The December 1978 decision that denied service connection for an emotional disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2014).

2.  An effective date of April 3, 2006, but no earlier, is warranted for service connection for PTSD.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.157, 3.400, 4.130 (Diagnostic Code 9411) (2014); VAOPGCPREC 26-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).
 
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).
 
An April 2007 VCAA notice letter explained the evidence necessary to substantiate the claim for service connection for PTSD.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
 
In addition, the April 2007 VCAA notice letter was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
 
As the February 2008 rating decision on appeal granted the Veteran's claim of entitlement to service connection for PTSD, this claim is not only substantiated, it is proven.  As a result, his filing of a notice of disagreement as to the effective date assigned for service connection does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  Thus, no further VCAA notice was required with respect to the claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement). 
 
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  
 
With regard to the duty to assist, the claims file contains the Veteran's service treatment records, post-service treatment records, and VA examinations reports.  See 38 U.S.C.A. § 5103A(a)-(d).
 
As will be discussed further below, the December 2007 VA examination report is probative evidence showing that the Veteran has experienced PTSD since service throughout his adult life.  This fact is not in dispute.  Thus, no further VA examination or opinion is required in adjudication of this matter.
 
As a result, all evidence potentially relevant to substantiating the Veteran's claim is already associated with the claims file, including rating decisions dated in 1978 denying service connection for an emotional disorder, VA treatment records showing the Veteran having psychiatric difficulties at that point in time; a December 2007 VA examination report indicating that the Veteran has experienced PTSD since service; the Veteran's award of the Combat Action Ribbon; and the Veteran's claim for service connection for PTSD received on April 3, 2007.  Thus, there is no reasonable possibility that further development would result in further substantiation of the Veteran's claim.  As a result, no further development is warranted.  See 38 U.S.C.A. § 5103A(a)(2). 
 
 

Law and Regulations
 
Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.
 
Exceptions include where compensation is awarded or increased pursuant to any Act or administrative issue.  In those cases, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g).
 
38 C.F.R. § 3.114 (Change of law or Department of Veterans Affairs issue), section (a) (Effective date of award), provides: Where pension, compensation, dependency and indemnity compensation, or a monetary allowance under 38 U.S.C. chapter 18 for an individual who is a child of a Vietnam veteran or child of a veteran with covered service in Korea is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where pension, compensation, dependency and indemnity compensation, or a monetary allowance under 38 U.S.C. chapter 18 for an individual who is a child of a Vietnam veteran or child of a veteran with covered service in Korea is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase.
 
(1) If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.
 
(2) If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.
 
(3) If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request. 
 
Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  
 
When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).  38 C.F.R. §§ 3.151 and 3.152 pertain to the requirements for filing a formal claim for benefits.
 
38 C.F.R. § 3.157 (Report of examination or hospitalization as claim for increase or to reopen) at section (a) provides as follows: General.  Effective date of pension or compensation benefits, if otherwise in order, will be the date of receipt of a claim or the date when entitlement arose, whichever is the later.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or Department of Veterans Affairs issue, if the report relates to a disability which may establish entitlement.  Acceptance of a report of examination or treatment as a claim for increase or to reopen is subject to the requirements of § 3.114 with respect to action on Department of Veterans Affairs initiative or at the request of the claimant and the payment of retroactive benefits from the date of the report or for a period of 1 year prior to the date of receipt of the report. 
 
38 C.F.R. § 3.157(b) (Claim) provides as follows: Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen.  In addition, receipt of one of the following will be accepted as an informal claim in the case of a retired member of a uniformed service whose formal claim for pension or compensation has been disallowed because of receipt of retirement pay.  The evidence listed will also be accepted as an informal claim for pension previously denied for the reason the disability was not permanently and totally disabling.
 
(1) Report of examination or hospitalization by Department of Veterans Affairs or uniformed services. The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The date of a uniformed service examination which is the basis for granting severance pay to a former member of the Armed Forces on the temporary disability retired list will be accepted as the date of receipt of claim.  The date of admission to a non-VA hospital where a veteran was maintained at VA expense will be accepted as the date of receipt of a claim, if VA maintenance was previously authorized; but if VA maintenance was authorized subsequent to admission, the date VA received notice of admission will be accepted.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 
 
(2) Evidence from a private physician or layman.  The date of receipt of such evidence will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.
 	
(3) State and other institutions.  When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by the Department of Veterans Affairs of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals (except those described in paragraph (b)(1) of this section). These records must be authenticated by an appropriate official of the institution. Benefits will be granted if the records are adequate for rating purposes; otherwise findings will be verified by official examination. Reports received from private institutions not listed by the American Hospital Association must be certified by the Chief Medical Officer of the Department of Veterans Affairs or physician designee. 
 
When a provision of law or regulation creates a new basis of entitlement to benefits, as through liberalization of the requirements for entitlement to the benefit, an applicant's claim of entitlement under such law or regulation is a claim separate and distinct for a claim previously and finally denied prior to the liberalizing law or regulation.  The applicant's later claim, asserting rights that did not exist at the time of the prior claim, is necessarily a different claim.  Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994) (citing Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993)).
 
38 C.F.R. § 3.304(f) provides, in pertinent part, that service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  It further provides that if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  The corresponding diagnostic code for PTSD, currently set forth at 38 C.F.R. § 4.130, Diagnostic Code 9411, was issued on April 11, 1980.  VAOPGCPREC 26-97.
 
VAOPGCPREC 26-97 provides that the addition of PTSD as a diagnostic entity in the schedule for rating mental disorders was a "liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a).  However, an effective date prior to the date of claim cannot be assigned under section 3.114(a) unless the claimant met all eligibility criteria for the liberalized benefit on April 11, 1980, the effective date of the regulatory amendment adding the diagnostic code for PTSD, and such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. 
 
The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  
 
 
Factual Analysis
 
As noted, the Veteran served on active duty from October 1968 to March 1970, to include a period of service in Vietnam for which he was awarded the Combat Action Ribbon.
 
In March 1978, the RO received the Veteran's original claim for service connection for compensation.  In April 1978, the RO received his service treatment records.  In May 1978, he amended his claim to include service connection for an "emotional disorder, stress, and strain due to dreams and lingering memories of my tour and services in Vietnam [which have] cause[d] me to develop an acute nervous condition."  
 
In August 1978, the RO denied the Veteran's claim for service connection for an emotional disorder.  He was provided notice of this decision, and notice of his appellate and procedural rights was provided on the back of the letter informing him of the decision.  After receipt of new and material evidence within one year of this denial, readjudication was required.  See 38 C.F.R. § 3.156(b) (new and material evidence--pending claim).  The new and material evidence included VA treatment records showing treatment for psychiatric difficulties in May 1978 and August 1978, with a prescription for psychiatric medication.  The claim was again denied in in December 1978.  The Veteran was notified of this decision, to include the continued denial of his claim for service connection for an emotional disorder, by a letter dated in December 1978 , and he was provided three separate copies of his procedural and appellate rights (VA Form 1-4107), one for each of the three claims that was denied.  Neither new and material evidence nor a notice of disagreement was received within one year of the December 1978 rating decision.  Thus, the decision became final.  See 38 U.S.C.A. § 7105.  
 
In January 1979, for reasons that are not documented, the VA Medical Center in Long Beach, California, sought verification of the Veteran's military service.  The form was completed and noted the Veteran's dates of service and honorable discharge, as had been indicated in all prior rating decisions and documented in his DD Form 214 received by VA in September 1970.  There is no indication that new evidence or information was received from the service department in connection with this inquiry. 

On July 9, 1979, a VA hospital sought a determination as to whether the Veteran was eligible for VA hospitalization.  The VA hospital indicated that the Veteran's discharge papers were not available.  In response to this request, a VA RO informed the VA hospital responded in a VA Form 27-8386 (Request for Information and Assistance) that the Veteran's disabilities were not due to service and that letters had been sent to the Veteran's address in August 1978 and December 1978.  There is no indication that new evidence or information was received from the service department in connection with this inquiry. 

In a letter dated on July 24, 1990, the Veteran was informed that the VA office in Los Angeles, California, had received an application for benefits and that it was not necessary for him to take any additional action at that time.  He was also advised that he could contact the VA using his file number and name.  There is no indication that the letter was returned as undeliverable, and there was no follow-up correspondence received from the Veteran.
 
In a letter dated on August 21, 1990 (sent to the same address as the July 24, 1990, letter described above, and post-marked as mailed on August 23, 1990), the Los Angeles RO requested that the Veteran complete an NA Form 13075 (Questionnaire about Military Service) in support of his claim for eligibility for VA hospitalization.  This action was taken at the suggestion of the National Archives and Records Administration.  However, that letter was returned to the VA Regional Office in Los Angeles, California, on September 11, 1990, as "unknown at this address."
 
In reviewing the correspondence in the claims file, the Board finds that the "claim for benefits" referred to in the July 24, 1990, letter was a claim for eligibility for VA hospitalization.  The August 21, 1990, letter clearly indicates that the Veteran's claim was one for hospitalization.  There is no indication or contention otherwise.
 
The Board has considered whether the Veteran's claim for eligibility for VA hospitalization in July 1990 or any documented incident in the claims file in July 1990 or August 1990 might have been construed as an informal claim for service connection for PTSD or for any other psychiatric disability generally.  However, there is no statement or other indication that the Veteran intended to seek service connection for a psychiatric disorder at that time.  An informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a).  The Board also notes that 38 C.F.R. § 3.157(a) does not apply.  A report of examination or hospitalization was not received in July 1990 or August 1990.  

The Veteran's claim for service connection for PTSD was subsequently received on April 3, 2007, and his claim was granted in February 2008, pursuant to 38 C.F.R. § 3.304(f).  The decision was based primarily on the Veteran's receipt of the Combat Action Ribbon, his combat-related stressor accounts, and a December 2007 VA examiner's opinion that the Veteran had experienced combat-related PTSD for all of his adult life.  In the February 2008 rating decision, the RO assigned an effective date of April 3, 2007, which was the date of receipt of the claim for service connection for PTSD.
 
The Board finds that the Veteran is entitled to an effective date one year earlier than the date of his claim for service connection for PTSD because he was granted service connection under the liberalizing provisions of 38 C.F.R. § 3.304(f), as issued in April 11, 1980.  See VAOPGCPREC 26-97; 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  The fact that he had been awarded the Combat Action Ribbon, his lay statement received in May 1978 indicating that he experienced a nervous condition in relation to his Vietnam experiences, and the December 2007 VA examiner's opinion that the Veteran experienced PTSD since for all of his adult life, are sufficient evidence that the Veteran had met all eligibility criteria for the liberalized benefit.
 
Nevertheless, an effective date prior to April 3, 2006, is not warranted.  The Veteran's April 3, 2007, claim for service connection for PTSD was received more than one year after the liberalizing issuance of Diagnostic Code 9411, effective April 11, 1980.  Therefore, an effective date of April 11, 1980, is not warranted.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 26-97.
 
There is no indication in the claims file that a formal or informal claim for service connection for PTSD or another psychiatric disorder was received at any time between December 5, 1978, and April 3, 2007.
 
For the foregoing reasons, the Board finds that, an effective date of April 3, 2006, is warranted for the grant of service connection for PTSD; however, an effective date earlier than April 3, 2006, is not warranted. 
 


ORDER

Entitlement to an earlier effective date of April 3, 2006, for service connection for PTSD is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


